Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 1 of 13




                         EXHIBIT
                            1
         Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 2 of 13
                                                                         I 1111111111111111 11111 1111111111 111111111111111 IIIII IIIII lll111111111111111
                                                                                                       US007054346B2


c12)   United States Patent                                                       (IO)   Patent No.:                   US 7,054,346 B2
       Balachandran et al.                                                        (45)   Date of Patent:                          May 30, 2006

(54)    ENHANCED FREQUENCY HOPPING IN A                                              5,235,613   A    8/1993 Brown et al.
        WIRELESS SYSTEM                                                              5,377,221   A * 12/1994 Munday et al. .............         375/133
                                                                                     5,453,976   A * 9/1995 Glanville et al. ...........         370/287
(75)    Inventors: Krishna Balachandran, Middletown,                                 5,541,954   A * 7/1996 Emi ...........................      375/133
                                                                                     6,223,048   Bl   4/2001 Barreto et al. ..............       455/517
                   NJ (US); Joseph H Kang, Belle Mead,
                                                                                     6,249,540   Bl * 6/2001 Dicker et al ................       375/133
                   NJ (US); Kumud K Sanwal, Iselin, NJ
                                                                                     6,272,353   Bl * 8/2001 Dicker et al ................       455/517
                   (US); James Paul Seymour,                                         6,345,066   Bl * 2/2002 Haartsen .....................      375/130
                   Naperville, IL (US)                                               6,400,751   Bl* 6/2002 Rodgers .....................        375/132

(73)    Assignee: Lucent Technologies Inc., Murray Hill,                                    FOREIGN PATENT DOCUMENTS
                  NJ (US)                                                    GB                 2340694                2/2000
                                                                             WO             WO 01/11795                2/2001
(*)     Notice:      Subject to any disclaimer, the term ohhis               WO             WO 01/29984                4/2001
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 842 days.                                                    OTHER PUBLICATIONS
                                                                             3GPP TS 05.02, "3 rd Generation Partnership Project; Tech-
(21)    Appl. No.: 09/850,124                                                nical Specification Group GERAN; Digital Cellular Tele-
                                                                             communications System; Multiplexing and Multiple Access
(22)    Filed:       May 7, 2001
                                                                             on the Radio Path (Release 1999)".
(65)                     Prior Publication Data                               * cited by examiner
        US 2002/0164990 Al             Nov. 7, 2002                          Primary Examiner-Stephen Chin
                                                                             Assistant Examiner-Eva Zheng
(51)    Int. Cl.
        H04B 1169                    (2006.01)                                (57)                         ABSTRACT
(52)    U.S. Cl. ...................... 375/130; 375/136; 375/133;
                                         375/132; 370/287; 455/517           A wireless endpoint employs frequency hopping for com-
(58)    Field of Classification Search ................ 375/130,             municating signals in a wireless communications system.
                         375/133, 136, 132; 370/287; 455/517                 Over a time period T, the wireless endpoint performs
        See application file for complete search history.                    pseudo-random selection of a frequency from a hopping set
                                                                             ofN frequencies such that over at least a portion of the time
(56)                     References Cited                                    period T, the frequency selection is constrained to less than
                                                                             the N frequencies.
                  U.S. PATENT DOCUMENTS
       4,654,859 A   *    3/1987 Kung et al. ................. 375/136                           19 Claims, 6 Drawing Sheets




                                             505
                                                    Set c   =   HR, where R = S; modulo F

                                             510



                                             515
                                                                  Set HF-I= c

                                             520
                                                                    F=F-1

                                             525
                                                 If F ::'.; F min then Set F = F max and
                                        shift H cyclically to the right (Fmax-Fmin)modulo N)




                                                                                                                                          WSOU-CANON-0000001
                     Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 3 of 13




                                                                                                              ~
                                                                                                              .
                                                                                                              r:J).

                                                                                                              ~
                                                                                                              ~
                                                 FIG. 1                                                       ~
                                                                                                              ~



      Prior Art
                                                                                                             =~




                                                                                                             ~
                                                                                                             ~
                                                                     Speech frame 2                          tH
                                                                                                             ~o
                                                                                                             N




                                                                                      .            .
                                                                                                             0
                                                                                                             0
                                                                                                             0\
                                                   I        I    I           I         I            I
                                                  T        T    T           T
         Even bits   1     1      1         1     2        2    2     2     3         3    3       3         rJ1
                                                                                                             =-
                                                                                                             ('D

         Odd bits    X     X      X        X      1        1    1     1     2         2    2       2         ....
                                                                                                             ('D

                                                                                                             ....
         Frequency   {3     f1    f4        fo    f4       (4   (5    f5    f2        f2   (3      fs        ....
                                                                                                             0



                                  •   I
                                      I
                                      I
                                                  • •
                                                   I        I
                                                            I                                   Bursts
                                                                                                         •   0\




                                          Speech frame 1
                                                                                                             d
                                                                                                             r.,;_
                                                                                                             -...,1


:§:
                                                                                                             =
                                                                                                             UI
                                                                                                             ~
C/)                                                                                                          w
                                                                                                             ~
0                                                                                                            0-,
C
0
)>
z
                                                                                                             =
                                                                                                             N
0
z
b
0
0
0
0
0
I\)
   Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 4 of 13


U.S. Patent            May 30, 2006                   Sheet 2 of 6                            US 7,054,346 B2




                                                                                                       0
                             r----------------------------                                             0
                                                                                                       N



                                                                                       ~
                                                                                       0
                                                                                       rn
                                                                                       00.
                                                                                       C)
                                                                                       Q
                                                                                       0
                                                                                      ;....
                                                                                      ~
                                                                      0
                                                                      tr)
                             I                                        N
                                                                                  ~    .


                                         ·-.,...1d=--,_.,u
                                           00.

                                           0
                        "°
                        \0
                        N
                                                    rn
                                                    C)
                                                                            ~
                                                                            tr)
                                                                            N
               ....          I      .      Q
                                                             _.....
               .....                ~


                                          =~
                                            ~
                                          s ~
                                                               ....



                                         u -
                                          s0       ~


                                                                                  ,,
                                   tr)
                                   \0
                                   N



                                                                                       c
                                                                                       0
                                                                                       s
                                                                                       C)

                                                                                      ~
                                                                      0
                                                                      "°N
                                 ----------------------------




                                                                                                    WSOU-CANON-0000003
   Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 5 of 13


U.S. Patent       May 30, 2006       Sheet 3 of 6        US 7,054,346 B2




                                 CV')   N       ~



                                 CV')   N       ~



                                 CV')   N       ~


                                 C"')   N       ~



                                 N              ~
                                        ""'""

                                 N              ~
                                        ""'""

                                 N              ~
                                        ""'""

                                 N              ~
                                        ""'""

                                                ~
                                 ""'"" ><

                                 ""'"" ><       ~



                                 ~
                                         ><     ~



                                                ~
                                 ""'"" X

                                 $     ~
                                    ~  C
                                 :0 .0 Q)
                                 C:             ::::'i

                                 ~
                                 w      8@      LL




                                                               WSOU-CANON-0000004
                            Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 6 of 13




                                                                                                                             ~
                                                                                                                            .r:J).

                                                     FIG. 4                                                                  ~
                                                                                                                             ~
                                                                                                                             ~
                                                                                                                            ~
            Prior Art                                                                                                       =
                                                                                                                            ~




                        Parameter                          Definition                              Range                  ~
                                                                                                                          ~
      TOMA Frame Number, FN                   TOMA frame number                       0 to   (26   X   51   X   2048) -    tH
                                                                                                                          ~o
                                                                                      1                                    N
                                                                                                                           0
                                                                                                                           0
      Time parameter, T1 R                    [FN div (26 x 51 )l modulo 64           0 to   63                            0\

      Time parameter, T2                      FN modulo 26                            0 to   25
      Time parameter, T3                      FN modulo 51                            0 to   50                            rJ1
      Hopping Sequence Number                 Used along with other time              0 to   63                            =-
                                                                                                                           ('D

                                                                                                                           ....
                                                                                                                           ('D

      (HSN)                                   parameters to generate a pseudo-                                             .i;...

                                              random hopping sequence                                                     ....
                                                                                                                          0

                                                                                                                          0\
      NBIN                                    Number of bits required to
                                              represent N
      xor                                     Bit-wise exclusive or of 8 bit binary
                                              operands
                                                                                                                          d
                                                                                                                          r.,;_
                                                                                                                          -...,1


:§:
                                                    Table One                                                             =
                                                                                                                          UI
                                                                                                                          ~
C/)
0                                                                                                                         w
                                                                                                                          ~
C                                                                                                                         0-,
()
)>
z
0
                                                                                                                          =
                                                                                                                          N
z
b
0
0
0
0
0
0,
      Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 7 of 13




                                                                          ~
                                     FIG. 5                               .
                                                                          r:J).

                                                                          ~
                                                                          ~
                                                                          ~
                                                                          ~


              505                                                        =~




                    Set c   =   HR, where R   =   Si modulo F
                                                                         ~
              510                                                        ~
                                                                         tH
                                                                         ~o
                                  Set HR= HF-I                           N
                                                                         0
                                                                         0
                                                                         0\

              515
                                  Set HF-I= c                            rJ1
                                                                         =-
                                                                         ('D

                                                                         ....
                                                                         ('D


              520                                                        Ul

                                                                         ....
                                                                         0

                                   F=F-1                                 0\




              525
                   If F:::;; Fmin then Set F = Fmax and
          shift H cyclically to the right (Fma£Fmin)moduio N)            d
                                                                         r.,;_
                                                                         -...,1



:§:
                                                                         =
                                                                         UI
                                                                         ~
C/)                                                                      w
                                                                         ~
0                                                                        0-,
C
0
)>
z
                                                                         =
                                                                         N
0
z
b
0
0
0
0
0
0)
                          Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 8 of 13




                                                                                                                       ~
                                                                                                                       .
                                                                                                                       r:J).

                                                   FIG. 6                                                              ~
                                                                                                                       ~
               column 1                                                                                                ~
                                                                                                                       ~



                 +                                                                                                     =
                                                                                                                       ~




                Burst Hopping                          Compute Hop
                                          A                                                     H               F
                                                                                                                     ~
               Number index                             Frequency
          _.
      row 1
                 --         --               --               --                   H   =   {l 3 4 6 2 0 5 7}   F=4
                                                                                                                     ~
                                                                                                                      tH
                                                                                                                     ~o
                                                                                                                      N
                  0         1       A= {l 3 4 6)     Ho mod 4)    =   H1   =   3   H   =   {l 6 4 3 2 0 5 7}   F=3    0
                                                                                                                      0
                                                                                                                      0\

                  1         5        A= {l 6 4)      H(s mod 3)   =   H2   =   4   H={16432057}                F=2
                  2         2         A= {16}        H(2mod2)     =Ho= 1           H = {6 1 4 3 2 0 5 7}       F=l    rJ1
                                                                                                                      =-
                                                                                                                      ('D

                                       A= {6}        H(4mod 1)    =Ho= 6           H={61432057} F = 0,                ....
                                                                                                                      ('D

                  3         4                                                                                        0\
                                                                                   H={20576143} F=4                  ....
                                                                                                                     0

                                                                                                                     0\
                  4         1       A= {2 0 5 7}     Ho mod 4)    =   H1 = 0       H = {2 7 5 0 6 1 4 3} F=3
                  •         •            •                    •                                •                •
                  •         •            •                    •                                •                •
                  •         •            •                    •                                •                •    d
                                                                                                                     r.,;_
                                                                                                                     -...,1


:§:
                                                      Table Two                                                      =
                                                                                                                     UI
                                                                                                                     ~
C/)
0                                                                                                                    w
                                                                                                                     ~
C                                                                                                                    0-,
0
)>
z
0
                                                                                                                     =
                                                                                                                     N

z
b
0
0
0
0
0
-J
        Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 9 of 13



                                                     US 7,054,346 B2
                               1                                                                       2
     ENHANCED FREQUENCY HOPPING IN A                                    traffic channel. For full-rate voice users, eight bursts are
            WIRELESS SYSTEM                                             transmitted over pseudo-randomly generated frequencies (it
                                                                        is assumed for this example that there are eight frequencies
               FIELD OF THE INVENTION                                   to select from: f 0 to f7 ). As can be observed from FIG. 1,
                                                                        coded speech frame 1 encounters frequency, f4 , on 3 out of
  This invention relates generally to communications and,               the 8 bursts that it is interleaved across. This implies that
more particularly, to wireless communications systems.                  speech frame 1 experiences only 6 out of 8 possible inde-
                                                                        pendent fading states (assuming there is sufficient separation
         BACKGROUND OF THE INVENTION
                                                                        between each of the frequencies). Similarly, it can be
                                                                   10
                                                                        observed for speech frame 2 that frequencies, f2 , f4 and f5 are
   Advances in wireless technologies have propelled a
migration in features and services provided to the end user.            repeated two times each on the 8 bursts over which coded
Network operators may however need to support multiple                  speech frame 2 is interleaved. In this case, speech frame 2
and perhaps migratory technologies with limited spectrum.               experiences only 5 out of 8 possible independent fading
Therefore, radio resource management techniques that               15
                                                                        states. In other words, the GSM pseudo-random frequency
improve spectral efficiency and/or system capacity are                  hopping algorithm does not maximize the number of unique
always of interest to network operators.                                frequencies (or independent fading states) in this case. This
   Higher spectral efficiency and/or voice capacity can be              has consequences for low mobility users where the fading
achieved in the Global System for Mobile Communication                  tends to be strongly correlated for time duration in excess of
(GSM) Enhanced Data rates for Global Evolution (EDGE)              20   the interleaving depth of a speech frame. In this case, users
Radio Access Network (GERAN) through tight frequency                    may hop to the same frequency multiple times, experiencing
reuse (e.g., 1/3 or 1/1 reuse). Current GSM deployments                 similar charmel fading conditions each time. With typical
employ techniques such as frequency hopping in order to                 channel coding schemes employed for speech traffic chan-
combat the effects of fading and interference. The perfor-              nels and control signaling charmels, increased correlation
mance improvement achieved through frequency hopping               25   within the interleaving depth can lead to degradation in error
for voice users at the link and system level directly translates        perfomrnnce.
into higher capacity.
   On a GSM full rate traffic channel, 20 ms (milli-second)
                                                                                    SUMMARY OF THE INVENTION
speech frames are convolulionally encoded and diagonally
interleaved over a sequence of 8 bursts in a time slot. In the     30
case of a half rate charmel, speech is coded and diagonally                In accordance with the invention, a wireless endpoint
interleaved over a sequence of 4 alternate bursts in a time             transmits signals using frequency hopping over a time
slot. Frequency hopping is carried out burst by burst in order          period T by selecting a frequency from a set ofN frequencies
to mitigate the effects of slow fading and interference. It             such that over at least a portion of the time period T, the
provides the following benefits: fading diversity, interferer      35   frequency selection is constrained to less than the N fre-
diversity, and interference averaging.                                  quencies.
   In practical systems, the frequency hopping is typically                In an embodiment of the invention, a wireless endpoint
non-ideal and the benefits of fading and interferer diversity           employs frequency hopping for communicating signals in a
are not fully realized. With respect to frequency hopping               wireless communications system. Over a time period T, the
techniques, GSM specifies cyclic frequency hopping and             40
                                                                        wireless endpoint performs pseudo-random selection of a
pseudo-random frequency hopping (e.g., see 3GPP TS                      frequency from a hopping set such that over at least a portion
45.002, "3 rd Generation Partnership Project; Technical
                                                                        of the time period T the choice of frequencies to select from
Specification Group GERAN; Digital Cellular telecommu-
                                                                        within the hopping set is constrained as a function of
nications System (Phase 2+ ); Multiplexing and Multiple
                                                                        previously selected frequencies. In particular, prior selected
Access on the Radio Path (Release 4)"). If the number of           45
frequencies is sufficient, then cyclic hopping provides full            frequencies are temporarily prohibited from being selected
fading diversity. (As referred to herein, full fading diversity         again from the hopping set. Thus, repetition of frequencies
is where every burst within the interleaving depth of a                 over the time period T is reduced.
speech frame experiences an independent fading state. This
is possible only if the number of frequencies is greater than      50          BRIEF DESCRIPTION OF THE DRAWING
the number of bursts over which a speech frame is inter-
leaved and the frequencies are sufficiently separated from                 FIG. 1 illustrates prior art frequency repetition in a GSM
each other.) However, cyclic hopping does not provide the               pseudo-random hopping sequence over an illustrative time
benefits of interferer diversity and interference averaging.            period;
The pseudo-random frequency hopping algorithm specified            55      FIG. 2 shows an illustrative high-level block diagram of
in GSM provides interferer diversity and achieves long-term             a wireless endpoint for use in accordance with the principles
interference averaging but does not guarantee fading diver-             of the invention;
sity (i.e., no frequency repetitions) within the interleaving
                                                                           FIG. 3 illustrates constrained frequency hopping in a
depth of a speech frame.
                                                                        GSM pseudo-random hopping sequence over an illustrative
   With respect to GSM pseudo-random frequency hopping,            60
                                                                        time period, T;
if a large amount of spectrum is allocated, then there are
many frequencies over which users can hop and repeated                     FIG. 4 shows Table One, which lists the parameters used
frequencies over a short interval are not common. However,              in determining a pseudorandom frequency index S;
in limited spectrum scenarios where the number of frequen-                 FIG. 5 shows an illustrative flow chart embodying the
cies are smaller than the number of bursts over the inter-         65   principles of the invention; and
leaving depth (40 ms in the speech case), frequency repeti-                FIG. 6 shows Table Two, which illustrates an application
tions always occur. This is illustrated in FIG. 1 on a full rate        of the inventive concept.




                                                                                                                          WSOU-CANON-0000008
      Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 10 of 13



                                                    US 7,054,346 B2
                              3                                                                       4
               DETAILED DESCRIPTION                                   and is the set of F frequencies over which a wireless
                                                                      endpoint is currently allowed to hop and
   Other than the inventive concept, familiarity with GSM is                                                                         (3)
assumed and is not described herein. For example, other
than the inventive concept, a form of frequency hopping               and is the set of (N-F) frequencies over which a wireless
used in GSM is described in 3GPP TS 45.002, "3 rd Genera-             endpoint is not currently allowed to hop. In other words, H
tion Partnership Project; Technical Specification Group               can be viewed as being divided into a set of allowable
GERAN; Digital Cellular telecommunications System                     frequencies (A) and a set of prohibited frequencies (B). Let
(Phase 2+ ); Multiplexing and Multiple Access on the Radio            the range of F be defined by F min and F max, where
Path (Release 4)." In addition, the inventive concept is         lO   O~F min<F max~N.
implemented using conventional programming techniques,                   For each hop (hops occur every 4.615 ms frame in the
which as such, will not be described herein.                          case ofGSM), the transmitter and receiver (of corresponding
   FIG. 2 shows a high-level block diagram of a represen-             wireless endpoints as represented by wireless endpoint 200
tative wireless endpoint 200 for use in accordance with the           of FIG. 2) first use the following procedure in order to
                                                                 15
principles of the invention. Other than the inventive concept,        determine a pseudo-random frequency index, S (also
the elements shown in PIG. 2 are well known and will not              referred to herein as a hopping index sequence value). Steps
be described in detail. Wireless endpoint 200 represents a            (4) through (8), below, are found in section 6.2.3 of the
stored-program-control-based processor architecture and               above-mentioned standard, 3GPP TS 45.002. Values for M
includes processor 250, memory 260 (for storing program               (where 0~M~ 152) and S (where 0~S~N-1) are computed
                                                                 20
instructions and data (such as a set of hopping frequencies),         as follows:
as further described below) and communications interface(s)
                                                                            M~I2+RNfABLE((HS1V xor TIR)+D);                          (4)
265 for coupling to one or more wireless communication
paths as represented by path 266 (e.g., 265 represents a
                                                                            M'~M modulo (rJVBIN);                                    (5)
wireless transmitter and a wireless receiver). In the context
of this invention, e.g., processor 250 and memory 260            25
                                                                            T'~I3 modulo (rJVBIN);                                   (6)
implement (among other functions not described herein) a
constrained frequency hopping method for selecting fre-
                                                                            ifM'<N, then                                             (7)
quencies for use in transmission of signals via communica-
tions interface 265. A detailed description of the reception
                                                                                                                                     (8)
and transmission of wireless signals is not necessary for the    30
inventive concept and, as such, is not described herein.
                                                                            else,
Except as noted below, it is assumed that the wireless
endpoint 200 is a part of a GSM system (not shown) and is
                                                                            S~(M'+T) modulo N;                                       (9)
in communication with another wireless endpoint (not
shown). Wireless endpoint 200 is representative of any           35
wireless device, e.g., a base station, mobile station, user           where the parameters used above are defined in Table One,
terminal, etc.                                                        which is shown in FIG. 4 (additional information on the
                                                                      parameters shown in Table One are found in the above-
   In accordance with the invention, hopping frequency
sequences are constrained in order to reduce, or minimize,            mentioned standard-3GPP TS 45.002).
repeated frequencies over a time period T. Consider a class              Normally, Sis used to select one of the frequencies from
                                                                 40
of hopping sequences for which constraints are imposed to             H. However, and in accordance with the invention, this
minimize repeated frequencies. For example, if the total              pseudo-random frequency index, S, is now used to select
number of frequencies, N, in a hopping set is equal to 4, the         one of the allowable frequencies in A. Note, that the pseudo-
hopping sequence is constrained to prevent any repeats                random frequency index S corresponds to the Mobile Allo-
within a set of four bursts. Thus across two consecutive sets         cation Index (MAI) that is generated by the GSM hopping
                                                                 45
of four bursts, no frequency would be repeated three or more          algorithm for non-zero HSN (Hopping Sequence Number)
times. A similar case can be made for N=S. In this case, a            and MAIO=0, where MI\IO is the Mobile Allocation Index
constrained hopping sequence prevents the repetition of any           Offset. (In the generation of the pseudo-random frequency
frequency over 8 consecutive bursts (i.e., it guarantees 8            index, S, as described below for the inventive concept,
independent fading states). Hence, the maximum frequency              MAIO=0 is employed for all users in a sector to ensure that
repeat across an 8-tuple would be 1. This is shown in FIG.       50
                                                                      users within a sector choose identical indices of H. This
3 for an illustrative speech frame 1, which illustrates con-          guarantees that the hopping states are identical between all
strained frequency hopping on a full rate traffic channel. It
                                                                      users within a sector. In GSM, each user in a sector is
should be noted that although the negative effects of fre-
                                                                      assigned a unique MAIO. This ensures that the frequency
quency repetitions decrease for GSM hopping sets with
larger values of N, e.g., N=12, the inventive concept still      55
                                                                      hopping sequences between users in the same sector are
provides improvement.                                                 orthogonal. This concept still applies when using the inven-
                                                                      tive concept described below (e.g., see equation (11), below)
   In accordance with the invention, a hopping state, H, is
                                                                      as modulo addition of the MAIO guarantees no intra-sector
defined to be:
                                                                      collisions.) Now, let the sequence of pseudo-random fre-
                                                           (l) 60     quency indices generated by the above-described algorithm
                                                                      be S={S 0 , S 1 , S2 , . . . }. Note that S,E{0, 1, ... , N-1} can
which is a vector of length N, where N is the total number            be larger than the number of allowable frequencies F.
of frequencies available to hop over, and Fis ~N and is the           Therefore, in this constrained hopping algorithm, a wireless
number of frequencies in H over which the wireless end-               endpoint hops to:
point is constrained to hop. H can also be defined as
                                                                 65         Hopping Frequency~(H,n-MAIO) modulo Nwhere              (10)
H=AUB, where
                                                           (2)              S'~(S;) modulo F.                                       (11)




                                                                                                                         WSOU-CANON-0000009
       Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 11 of 13



                                                      US 7,054,346 B2
                               5                                                                         6
   In other words, and in accordance with the invention, S'              In this example though the positions are the same since the
is restricted to the allowable set, A.                                   selected index position and the value off are the same, i.e.,
   Turning now to FIG. 5, an illustrative flow chart is shown            3. Therefore, the ordering of the frequencies in H does not
for updating the hopping state for a constrained frequency               change. Finally, F is adjusted to 2, as shown in the final
hopping method in accordance with the principles of the             5    column entry for row 3 of Table Two.
invention. In steps 505, 510 and 515, the value of the                      For the next burst number of 2, the next hop frequency is
currently hopped frequency, HR, is swapped (via the variable             now restricted to 1 and 6 since the size of A has been reduced
c) with Hp_ 1 , the last allowable frequency in A. Thus, the             as shown in row 4 of Table 2 (since F now equals 2). The hop
currently hopped frequency becomes the last element in the               frequency is computed in accordance with equation (11),
set A, at position F-1. In the step 520, the size of A is           10   above, with the result shown in row 4 of Table Two, i.e.,
reduced by decrementing F by one so that the set of                      H 0 =1. His now adjusted as shown in the flow chart of FIG.
frequencies over which the user can hop for the next burst               5, i.e., H={ 6 1 4 3 2 0 5 7}. In other words, the frequency
is reduced (thus, excluding the currently hopped frequency,              value at the computed index position 0 is exchanged with the
which is now effectively inserted into B). In step 525, if F             frequency value at index position (F-1). In this example, 1
reaches a predetermined minimum value, F mim ( e.g., 0), Fis        15   is exchanged with 6 at the 0 th and 1st positions. Finally, F is
reset to F max and H is cyclically shifted to the right by               adjusted to 1, as shown in the final column entry for row 4
(F max-F min) modulo N, and A is set equal to the first F max            of Table Two.
elements of H (while B=H-A (which in some instances my                      For the next burst number of 3, the next hop frequency is
be the null set)). In this way, the oldest candidates in H can           now restricted to 6 since the size of A has been reduced as
be considered once again.                                           20   shown in row 5 of Table 2 (since F now equals 1). The hop
   Consider an example with the following parameters:                    frequency is computed in accordance with equation (11),
   N=S frequencies;                                                      above, with the result shown in row 5 of Table Two, i.e.,
  Fmin=0, Fmax=4;                                                        H 0 =6. His now adjusted as shown in the flow chart of FIG.
   Initial hopping state H={l 3 4 6 2 0 5 7} (obviously, each            5, i.e., H={ 6 1 4 3 2 0 5 7}. In other words, the frequency
      number in H corresponds to an a priori assigned               25   value at the computed index position 0 is exchanged with the
      frequency); and                                                    frequency value at index position (F-1). In this example
   Initial value of F=4.                                                 though the positions are the same since the selected index
   Table Two, shown in FIG. 6, illustrates the constrained               position and the value of F are the same, i.e., 0. As such, the
frequency hopping method when the GSM hopping index                      ordering of the frequencies in H does not change. Finally, F
sequence, S, is illustratively equal to { 1 5 2 4 1 ... } for the   30   is adjusted to 0, as shown in the final colunm entry for row
first 5 bursts (burst number O through burst number 4). As               5 of Table Two. However, this update to F indicates that the
can be observed from Table Two, the first colunm shows the               minimum value is reached and hence, H is cyclically shifted
burst number; the second colunm shows the associated value               by (F max -F min) mod N=4 and F is reset to Fmax=4. This is
of the hopping index sequence for that burst number (taken               shown by the additional entries in row 5 of colunms 5 and
from S={ 1 5 2 4 1 ... }); the third column illustrates the         35   6 of Table Two, where now H={ 2 0 5 7 6 1 4 3} and F=4.
allowable frequency set A; the fourth colunm shows the                   Consequently, for the next burst number of 4, the size of A
computed hop frequency in accordance with equations (10)                 has been increased as shown in row 6 of Table 2 (since F
and (11 ), above; the fifth column shows the updating of H               now equals 4) and A={2 0 5 7}. As a result of this
(or equivalently A (and B for that matter)) using the method             constrained frequency hopping method, the hop sequence
shown in FIG. 5; and the sixth column illustrates the value         40   for the first 5 burst numbers is: 3, 4, 1, 6, ( of course assuming
of F.                                                                    that the MAIO associated with this user equals 0, else refer
   As noted above, and shown in the first row of Table Two,              to equation (11)).
the initial set of hopping frequencies is H={l 3 4 6 2 0 5 7}               This algorithm is stated in a general way to allow flex-
and F=4. As such, for the first burst number of 0, A is                  ibility in the actual implementation. Although the proposed
effectively set equal to the first four hopping frequencies of      45   change ultimately alters the hopping sequence, this algo-
H, as shown in row 2 of Table Two (and the remaining                     rithm uses the existing GSM hopping framework thus allow-
frequencies of H are a part of R). The hop frequency is                  ing legacy mobiles to be easily supported. Tn addition, the
computed in accordance with equation (11), above, with the               similarity to the current GSM hopping algorithm allows this
result shown in row 2 of Table Two, i.e., H 1 =3. His now                feature to be turned off for cases such as large spectrum
adjusted as shown in the flow chart of FIG. 5, i.e., H={ 1 6        50   deployments where little to no gains do not warrant the
4 3 2 0 5 7}. In other words, the frequency value at the                 additional complexity. In such cases, the regular GSM
computed index position 1 is exchanged with the frequency                hopping algorithm can be employed.
value at index position (F-1). In this example, 3 is                        Note, it is recommended that wireless endpoints run the
exchanged with 6 at the 1st and 3 rd positions (recalling that           proposed algorithm at all times, even during silence, in order
the position index begins at 0). Finally, F is adjusted to 3, as    55   to maintain the hopping state. Maintaining hopping states is
shown in the final column entry for row 2 of Table Two.                  needed to ensure that there are no intra-sector collisions.
   As a result, since F is now equal to 3, for the next burst               Since the algorithm considers consecutive bursts span-
number of 1, the next hop frequency is now restricted to 1,              ning multiple frames, the algorithm easily applies to full rate
6, or 4 since the size of A has been reduced as shown in row             voice (diagonally interleaved) and data (block interleaved)
3 of Table 2. (Alternatively, the allowed frequency selections      60   services. The algorithm also applies to half rate voice if
from H have been constrained to the first three frequencies.)            N~S.
The hop frequency is computed in accordance with equation                   The following should be noted with respect to protocol
(11), above, with the result shown in row 3 of Table Two,                aspects. When a user enters the system (e.g. at the start of a
i.e., H 2 =4. H is now adjusted as shown in the flow chart of            voice call), the wireless endpoint must know the hopping
FIG. 5, i.e., H={l 6 4 3 2 0 5 7}. In other words, the              65   state, H, the number of currently allowable frequencies, F,
frequency value at the computed index position 2 is                      and the range of F defined by Fmin and Fmax where
exchanged with the frequency value at index position (F-1 ).             O~Fmin<Fmax~F. Fmin and Fmax are assumed to be




                                                                                                                            WSOU-CANON-0000010
       Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 12 of 13



                                                      US 7,054,346 B2
                               7                                                                        8
provided during call setup. The network can provide H and                  3. A method of frequency hopping for use in wireless
F to a wireless endpoint (e.g., a user terminal) in any number           equipment, the method comprising the steps of:
of ways, such as:                                                           initializing a hopping set to a size of F frequencies, the
   1) These parameters can be provided during call setup                       hopping set used to pseudorandomly select therefrom
      signaling from another wireless endpoint along with an                   hopping frequencies over a time period T; and
      associated timestamp by suitable modification of mes-                 reducing the size of the hopping set over a portion of the
      sages used in existing call setup protocols. Since the                   time period T by at least one frequency such that at least
      algorithm to reconstruct the time evolution of H and F                   one of the selected frequencies is prohibited from
      are known, either wireless endpoint can then determine                   subsequent selection in at least a portion of the time
      the state information at the current time (effectively        10         period T,
      providing information on A, etc.); or                                 where F is the number of frequencies in a hopping state,
   2) Alternatively, state information can be autonomously                     H, over which a wireless endpoint is constrained to
      derived at a wireless endpoint by refreshing the state                   hop.
      information at pre-determined time instants. For                      4. A method of frequency hopping for use in wireless
      example, the state can be refreshed (i.e., H={H 0 ,           15   equipment, the method comprising the steps of:
      H 1 , • • • , HN_,}, F=Fmax) at predetermined time                    initializing a hopping set to a size of N frequencies, the
      instants. The wireless endpoint can then reconstruct the                 hopping set used to select therefrom hopping frequen-
      time evolution of H and F from the previous refresh                      cies over a time period T; and
      instant to the current time.                                          pseudorandomly selecting frequencies from the hopping
   As described above, and in accordance with the invention,        20         set over the time period T such that at least one of the
a constrained hopping sequence has been described for                          selected frequencies is prohibited from subsequent
reducing the rate at which frequencies are repeated (or                        selection in at least a portion of the time period T,
alternatively, maximizes the number of independent fading                   where N is the total number of frequencies available for
states). The use of constrained frequency hopping allows                       frequency hoping.
GSM pseudo-random frequency hopping to achieve full                 25      5. A method of frequency hopping for use in wireless
fading diversity under spectrum constraints within the inter-            equipment, where a hopping set is initialized to a size of N
leaving depth of a speech frame. As such, the constrained                frequencies, the hopping set used to select therefrom hop-
hopping algorithm maximizes the number of unique fre-                    ping frequencies over a time period T, the method compris-
quencies that occur over the interleaving depth of a speech              ing the steps of:
frame. This permits an improvement in fading diversity              30      determining a hopping index value;
performance with negligible impact on interferer diversity                  modifying the hopping index value by at least the modulo
and interference averaging capability of the existing GSM                      of a number F, where F~N;
pseudo-random hopping algorithm.                                            pseudorandomly selecting a hopping frequency from the
   The foregoing merely illustrates the principles of the                      hopping set of a function of the modified hopping index
invention and it will thus be appreciated that those skilled in     35         value;
the art will be able to devise numerous alternative arrange-                adjusting the order of the hopping set such that the
ments which, although not explicitly described herein,                         selected hopping frequency is now at a position corre-
embody the principles of the invention and are within its                      sponding to the value of F and such that at least one of
spirit and scope. For example, although illustrated in the                     the selected frequencies is prohibited from subsequent
context of pseudo-random frequency selection, other selec-          40         selection in at least a portion of the time period T;
tion methods may be used. Also, although shown as a                         reducing the value of F, and
separate elements, any or all of the elements of FIG. 1 (e.g.,              returning to the determining step,
260) may be implemented in a stored-program-controlled                      where N is the total number of frequencies available for
processor.                                                                     frequency hopping and where F is the number of
   What is claimed:                                                 45         frequencies in a hopping state, H, over which a wireless
   1. A method for use in wireless equipment, the method                       endpoint is constrained to hop.
comprising the steps of:                                                    6. The method of claim 5 wherein when the value of F
   transmitting signals using frequency hopping over a time              reaches a predefined minimum value, further including the
      period T, by                                                       step of shifting the hopping set in a cyclical direction by a
   pseudorandomly selecting a frequency from a set of N             50   value equal to a difference between a predefined maximum
      frequencies such that over at least a portion of the time          value for F and the minimum value, modulo N.
      period T, the frequency selection is constrained to less              7. A method for frequency hopping for use in wireless
      than the N frequencies and such that at least one of the           equipment, the method comprising the steps of:
      selected frequencies is prohibited from subsequent                    initializing a hopping set to a size of N frequencies, the
      selection in at least a portion of the time period T,         55         hopping set used to select therefrom hopping frequen-
   where N is the total number of frequencies available for                    cies over a time period T;
      frequency hopping.                                                    dividing the hopping set into an allowable frequency set
   2. A method of frequency hopping for use in wireless                        and a prohibited frequency set;
equipment, the method comprising the steps of:                              pseudorandomly selecting frequencies from the allowable
   storing a set of hopping frequencies; and                        60         frequency set; and
   pseudorandomly selecting frequencies from the set of                     after at least one frequency selection, adjusting the mem-
      hopping frequencies over a time period T by limiting                     bership in the allowable frequency set and the prohib-
      the available frequencies from the hopping set over at                   ited frequency set such that at least one of the selected
      least a portion of the time period T such that at least one              frequencies is prohibited from subsequent selection in
      of the selected frequencies is prohibited from subse-         65         at least a portion of the time period T,
      quent selection in at least a portion of the time period              where N is the total number of frequencies available for
      T.                                                                       frequency hopping.




                                                                                                                           WSOU-CANON-0000011
       Case 6:20-cv-00980-ADA Document 52-4 Filed 08/23/21 Page 13 of 13



                                                      US 7,054,346 B2
                               9                                                                       10
  8. The method of claim 7 wherein membership in the                        16. A wireless endpoint comprising:
allowable frequency set and the prohibited frequency set at                 a memory for storing a hopping set comprising N fre-
a current time is derived from knowledge of the allowable                      quencies, the hopping set used to select therefrom
frequency set and the prohibited frequency set at an earlier                   hopping frequencies over a time period T; and
time.
   9. The method of claim 7 wherein knowledge of the
                                                                            a processor for pseudorandomly selecting frequencies
allowable frequency set and the prohibited frequency set at                    from the hopping set over a time period T such that at
a particular time is provided by one wireless endpoint to                      least one of the selected frequencies is prohibited from
another wireless endpoint through explicit signaling.                          subsequent selection in at least a portion of the time
   10. The method of claim 7 wherein all N frequencies in           10         period T,
the hopping set are assumed allowable at pre-determined                     where N is the total number of frequencies available for
time instants.                                                                 frequency hopping.
   11. A pseudorandom frequency hopping method for use in                   17. A wireless endpoint comprising:
wireless equipment, the method comprising the steps of:
   dividing a hopping set into an allowable frequency set and       15
                                                                            a memory for storing a hopping set comprising N fre-
      a prohibited frequency set; and                                          quencies, the hopping set used to pseudorandomly
   transmitting information associated with the division of                    select therefrom hopping frequencies over a time
      the hopping set to another wireless endpoint such that                   period T; and
      at least one of the selected frequencies is prohibited                a processor for (a) determining a hopping index value, (b)
      from subsequent selection in at least a portion of the        20         modifying the hopping index value by at least the
      time period T.                                                           modulo of a number F where F~N, (c) selecting a
   12. The method of claim 11 wherein the transmitted                          hopping frequency from the hopping set as a function
information enables the other wireless endpoint to derive the                  of the modffied hopping index value, (d) adjusting the
allowable frequency set.                                                       order of the hopping set such that the selected hopping
   13. A wireless endpoint comprising:                              25         frequency is now at a position corresponding to the
   a transmitter for transmitting signals using frequency                      value of F such that at least one of the selected
      hopping over a time period T; and                                        frequencies is prohibited from subsequent selection in
   a processor for pseudorandomly selecting a frequency
                                                                               at least a portion of the time period T, (e) reducing the
      from a set of N frequencies such that over at least a
                                                                               value of F; and (f) returning to (a),
      portion of the time period T, the frequency selection is      30
      constrained to less than the N frequencies and such that              where N is the total number of frequencies available for
      at least one of the selected frequencies is prohibited                   frequency hopping and where F is the number of
      from subsequent selection in at least a portion of the                   frequencies in a hopping state, H, over which a wireless
      time period T,                                                           endpoint is constrained to hop.
   where N is the total number of frequencies available for         35      18. The wireless endpoint of claim 17 wherein when the
      frequency hopping.                                                 value of F reaches a predefined minimum value, the pro-
   14. A wireless endpoint comprising:                                   cessor further shifts the hopping set in a cyclical direction by
   a memory for storing a set of hopping frequencies; and                a value equal to a difference between a predefined maximum
   a processor for pseudorandomly selecting frequencies                  value for F and the minimum value, modulo N.
      from the set of hopping frequencies over a time period        40
      T by limiting the available frequencies from the hop-                 19. A wireless endpoint comprising:
      ping set over at least a portion of the time period T such            a memory for storing a hopping set comprising N fre-
      that at least one of the selected frequencies is prohibited              quencies, the hopping set used to select therefrom
      from subsequent selection in at least a portion of the                   hopping frequencies over a time period T; and
      time period T.                                                45      a processor for (a) dividing the hopping set into an
   15. A wireless endpoint comprising:                                         allowable frequency set and a prohibited frequency set,
   a memory for storing a hopping set comprising F fre-                        (b) pseudorandomly selecting frequencies from the
      quencies, the hopping set used to pseudorandomly                         allowable frequency set, and (c) after at least one
      select therefrom hopping frequencies over a time                         frequency selection, adjusting the membership in the
      period T; and                                                 50
                                                                               allowable frequency set and the prohibited frequency
   a processor for reducing the size of the hopping set over
                                                                               set such that at least one of the selected frequencies is
      a portion of the time period T by at least one frequency
                                                                               prohibited from subsequent selection in at least a
      such that at least one of the selected frequencies is
      prohibited from subsequent selection in at least a                       portion of the time period T,
      portion of the time period T,                                 55      where N is the total number of frequencies available for
   where F is the number of frequencies in a hopping state,                    frequency hopping.
      H, over which a wireless endpoint is constrained to
      hop.                                                                                      * * * * *




                                                                                                                           WSOU-CANON-0000012
